Citation Nr: 1127892	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  05-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to April 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the appellant had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  A hearing of that transcript is of record.  In February 2010, the Board remanded the issue on appeal for further development.  The issue is now ready for adjudication.


FINDING OF FACT

The preponderance of the most probative and competent evidence is against finding a nexus between the Veteran's hepatitis C and active service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated June 2004 and February 2009 of the information and evidence needed to substantiate and complete his claim.

In February 2009, VA provided notice how disability ratings and effective dates are assigned.  The claim was readjudicated in an October 2009 supplemental statement of the case.  Thus, any timing-of- notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

As noted above, in February 2010, the issue on appeal was remanded so that the Veteran could be afforded a VA examination.  The Veteran failed to attend his examination without showing good cause for his failure to appear.  In December 2010, however, the claims file was reviewed by the co-chief of infectious disease services at Northern California VA medical center.  That physician provided a through report with references to the evidence of record and clinical literature, and an opinion was provided.  The RO fulfilled the mandates of the February 2010 remand and that the report was fully adequate.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Governing Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a VA Fast Letter 04-13, June 29, 2004, VA noted that a rating decision had been issued based a statement which was incorrectly ascribed to a VA physician.  The purported statement was to the effect that persons who were inoculated with a jet injector were at risk of having hepatitis C.  The Fast Letter then identified "key points" that included the facts that hepatitis C is spread primarily by contact with blood and blood products, and that the highest prevalence of hepatitis C infection was among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  

The Fast Letter noted that another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  

The Fast Letter concludes that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It acknowledged that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  But the fast letter noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale if an examiner believes the air gun was the source of the veteran's hepatitis C.

The law provides that the frequent intravenous use of an illicit substance constitutes drug abuse and any consequent injury or disease, including hepatitis, resulting from that abuse is not considered to have occurred in the line of duty, but is considered the consequence of willful misconduct.  See 38 C.F.R. § 3.301(c)(3), (d).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran's service treatment records do not show any diagnosis of, or treatment for, hepatitis C.  There is no service medical evidence of intravenous or intranasal drug use in-service, nor is there a history of high risk sexual behavior in the service treatment records.  The Veteran's April 1974 report of examination for the purposes of separation note that he received a tattoo and an vaccination scar that he did not have upon service entry.

The Veteran attributes his hepatitis C the use of air gun inoculations in service.  The Board finds, however,  that the preponderance of the evidence is against a finding that the Veteran's hepatitis C was incurred during his service. 

VA treatment records and a VA examinations report demonstrate that the Veteran currently has hepatitis C.  In a December 2002 VA medical center treatment note, the Veteran reported that he was first diagnosed with hepatitis C in 1989.  The Veteran reported in October 2000 that he was diagnosed in 2000.  During his November 2008 Board hearing the appellant testified that he was diagnosed with Hepatitis C in the early 1980s.

The Board finds that the totality of the evidence is against the Veteran's claim for entitlement to service connection.  In this regard, the evidence demonstrates behaviors noted as risks for contracting hepatitis C.  A private psychological consultation report dated in April 2004 noted that the Veteran admitted to having abused alcohol for some period of time.  The appellant stated that his drinking was then moderate but that he had previously consumed between 76 and 100 drinks a week previously for over twenty years.  (As held in a February 2010 Board decision, the appellant is not service connected for alcohol abuse.)  The Veteran additionally stated that he had used cocaine and heroin.  He stated that he had not used cocaine or heroin in the last year, but admitted that he had used them more than just experimentally in the past.  

In an August 2004 treatment note the Veteran reported that he had two beers a day, that he had injected or snorted drugs like heroin or cocaine, and that he had had someone else's blood on his skin such as during "combat" or as a medical center worker.  (In February 2010 the Board held that the appellant had never served in combat.)  The Veteran denied having multiple sexual partners.  He stated that he had been tattooed and had a history of alcohol dependency.  

In a November 2004 VA examination report the Veteran was diagnosed with the hepatitis C three years prior.  He gave a history of tattoo, risky sexual activities while in service, intravenous drug use, nasal drug use and an occupational risk as a nurse.  The examiner stated that the Veteran contracted hepatitis C in 1973 while using drugs.  The examiner opined, however, that it was impossible to determine the most likely cause of the Veteran's hepatitis C, and that each of the Veteran's risk factors had an equal likelihood of being the cause of his hepatitis C.  A rationale for this opinion was not provided.

In August 2007, the Veteran reported using heroin intravenously approximately 25 years prior.  In an August 2007 VA medical center mental health intake note, the Veteran reported that after his discharge he drifted from girlfriend to girlfriend and place to place.  It was further noted that after service he became a licensed practical nurse and worked as such for two years.  This is evidence that the Veteran engaged in behavior postservice that put him at risk for hepatitis C.  

As noted above, in its February 2010 remand, the Board concluded that the November 2004 VA examination was inadequate as the examiner failed to support his finding with an adequate rationale.  After the appellant failed to report for a VA examination, in December 2010, his claims file was reviewed by a physician who specialized in infectious diseases.  The examiner noted that she had made a careful review of the Veteran's claims file and, having done so, determined that it was most likely, far greater than a 50/50 chance, that the Veteran's behavior during the early 1970's namely injecting drug use, intranasal cocaine use, sex with multiple partners and tattooing in a commercial tattoos parlor led to the Veteran's contraction of hepatitis C.  She stated that it was very unlikely, far less than a 50/50 chance, that the Veteran was infected with hepatitis c due to vaccination by air-gun injection or an in-service tattoo.  

The examiner explained that injection drug use had long been considered the most common route of hepatitis C transmission, and that multiple sexual partners and tattooing in commercial tattoo parlors were additional established risks.  It was noted that snorting cocaine was also associated with increased risks.  The examiner observed that alcohol abuse has been identified as a risk factor for hepatitis C and that intravenous drug use, even in the distant past, increased the risk of infection 10.1 fold.  The December 2010 opinion is shown to have been based on a review of the record, and consideration of pertinent clinical literature.

There is no competent evidence that directly refutes the findings of the December 2010 review.

When taken as a whole, the preponderance of the evidence is against finding that the Veteran's hepatitis C was incurred in or aggravated by his active duty service.  

The Board finds that the December 2010 VA examination weighs heavily against the claim.  Further, because the opinion of the December 2010 examiner includes a detailed rationale for the response offered, that examination report is more probative than the November 2004 examination report.  

The Board notes that the December 2010  examination specifically notes that some of the Veteran's risky behavior occurred in the early 1970s and that the appellant served between 1972 and 1974.  Of note, however, is the fact that the Veteran's service treatment records show no evidence of in-service intravenous or intranasal drug us, or of risky sexual behavior.  Rather, the record demonstrates that risky behavior occurred after the Veteran's service.  

Moreover, if the Veteran has been shown to have contracted hepatitis C due o in-service abuse of intravenous drugs and alcohol the disorder could not be service connected because compensation cannot be paid if the disability was the result of a veteran's willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).

In support of the claim are the Veteran's personal assertions that his hepatitis C is due to his service.  The Board is cognizant of these assertions.  During his November 2009 Board hearing the Veteran asserted his belief that his hepatitis C was due to his air gun inoculation, and noted that while he had some drug use it was not extensive.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, the Veteran is not competent to render an opinion of etiology in this particular case.  

Additionally, the Veteran's statements have been inconsistent regarding the frequency of his drug use, the frequency of his alcohol abuse, whether or not he participated in risky sexual activities when he was diagnosed with hepatitis C.  Thus, the Veteran is found to be less credible than he would otherwise be regarding his beliefs that his hepatitis C was incurred in service.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (The credibility of a witness can be impeached by inconsistent statements.)

In sum, an in-service tattoo and an air-gun vaccination are the only risk factors shown during service.  The postservice evidence contains multiple reports of other risk factors.  A specialist in infectious diseases has opined that it was far less likely that the demonstrated in-service risk factors were the cause of the Veteran's hepatitis C.  When weighed against the November 2004 VA examiner's finding that it was not possible to know the cause of hepatitis C and the Veteran's assertions, the evidence against a finding for service connection for hepatitis C outweighs that in its favor.  The Veteran's claim for entitlement for service connection for hepatitis C is therefore denied.  

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
DEREK R. BROWN-
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


